10 A.3d 888 (2011)
204 N.J. 629
In the Matter of Kimberly S. TYLER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-129 September Term 2009, 066419
Supreme Court of New Jersey.
January 24, 2011.

ORDER
This matter having been duly presented to the Court by the Disciplinary Review *889 Board pursuant to Rule 1:20-16(e), following a motion for discipline by consent (DRB 10-128) in respect of KIMBERLY S. TYLER of NEWARK, who was admitted to the bar of this State in 1990;
And the District XII Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of negligence), RPC 1.3 (lack of Diligence), RPC 1.4(b) (failure to communicate with client) and RPC 4.2 (a lawyer shall not communicate the subject of the representation with a person the lawyer knows, or by exercise of reasonable diligence should know to be represented by another lawyer);
And the parties having agreed that respondent's conduct violated RPC 1.1(a), RPC 1.1(b), RPC 1.3, RPC 1.4(b) and RPC 4.2, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by-consent in District Docket Nos. XII-09-031E, XII-09-030E, XII-09-032E and XII-09-034E;
And KIMBERLY S. TYLER having been ordered to show cause why the Court should accept the discipline by consent or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that KIMBERLY S. TYLER is hereby reprimanded; and it is further
ORDERED that respondent shall refund the sum of $290 in the Jones-Williams matter within sixty days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's tile as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.